COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Eric Ramirez and LA Public Insurance Adjusters, Inc. v. Dick Law
                          Firm, PLLC and Eric B. Dick

Appellate case number:    01-21-00392-CV

Trial court case number: 2019-30183

Trial court:              113th District Court of Harris County

        Appellants have filed an Unopposed Motion to Extend Time to File Appellants’ Brief.
The clerk’s record was filed on September 30, 2021. The court reporter has advised the Court
there is a reporter’s record but that appellants did not request it or make arrangements to pay for
it. Appellants did not respond to this Court’s August 31, 2021 notice, which gave them until
September 30, 2021 to submit written evidence regarding payment or payment arrangements for
the reporter’s record.
        Briefing deadlines do not begin to run until the clerk’s record or reporter’s record have
been filed, whichever is later. See TEX. R. APP. P. 38.6(a). Therefore, briefing deadlines had yet
to be set when Appellants filed their Unopposed Motion to Extend Time to File Appellants’
Brief. However, in their motion, appellants state there is no reporter’s record. Accordingly,
appellants’ brief is due 30 days from the date of this order. We dismiss appellants’ Unopposed
Motion to Extend Time to File Appellants’ Brief as moot.
       It is so ORDERED.

Judge’s signature: _______/s/ Julie Countiss_______
                          Acting individually

Date: November 9, 2021